146.	On behalf of the Government and people of Japan, I should like to extend my heartfelt congratulations to you, Sir, on your election to the presidency of the thirty- seventh session of the General Assembly. I am confident that with your abundant experience and superior wisdom the current session will be a most fruitful one. Please be assured that the delegation of Japan will spare no effort in co-operating with you as you carry out your important tasks.
147.	At the same time, I should like to express our deep appreciation to the President of the thirty-sixth session of the Genera! Assembly, Mr. Kittani, for the effective manner in which he discharged his awesome responsibilities.
148.	I wish also to take this opportunity to pay a tribute to the Secretary-General, Mr. Perez de Cuellar. Although it was only a few months ago that he assumed the highest office of the Organization, the leadership that he has demonstrated in dealing with the harsh realities of the international situation has won him our full confidence. It was a great pleasure for me to welcome him to Japan this past summer and have the opportunity candidly to exchange views on the role which the United Nations should play in the maintenance of international peace and security as well as in various fields of international co-operation.
149.	In today's international community, with its deepening relationships of interdependence, there is a growing need for nations to co-operate for the attainment of world peace and prosperity. But we cannot fail to notice that tension and distrust continue to persist among nations of the world.
150.	In my statement today I should therefore like first to comment on the current international situation and then to present my views on what role the United Nations should play in these circumstances.
151.	I believe that one of the major sources of mutual distrust and tension within today's international community is the tendency for one country, as a means of solving international conflicts, to resort to arms and to impose its will on another country by military intervention.

152.	I shall discuss first of all the situation in Asia, of which Japan is a part. Kampuchea continues to be the victim of foreign military intervention, and its people are still denied the right of self-determination. Consequently, the Kampuchean people are suffering from disease and starvation, and the flow of refugees out of the country has not yet been stemmed. Japan once again strongly urges Viet Nam to end its military intervention in Kampuchea and agree to enter into negotiations, thereby responding to international efforts toward a comprehensive political settlement, which would include the withdrawal of all foreign forces and the holding of free elections under the supervision of the United Nations. Moreover, the United Nations should continue to explore every means of solving the problem of Kampuchea. At the thirty-sixth session of the General Assembly, Japan suggested that a representative of the Secretary- General be sent to the countries concerned. That suggestion was implemented during the course of this year, and the Committee of the International Conference on Kampuchea dispatched missions to search for ways of solving the problem. Japan strongly supports such United Nations efforts towards a comprehensive political settlement.
153.	I should also like at this time to touch upon the situation in the Korean peninsula, which lies just across the sea from Japan. In that region, too, tensions persist, but last January the Government of the Republic of Korea made a proposal on the unification of the South and the North. I welcome and appreciate that proposal because it outlines a procedure that is of a more concrete and realistic nature than anything that has been proposed so far. It is my hope that efforts towards the realization of a dialogue between the South and the North will continue.
154.	The Soviet armed intervention in Afghanistan has not yet come to an end, which adds to the sufferings of the Afghan people. The Soviet Union must, above all, face up to the fact that its military activities in Afghanistan seriously damage relations of trust and confidence between East and West, and threaten international peace and security. Japan takes this opportunity to appeal once again, in the strongest terms, to the Soviet Union immediately to withdraw its troops from Afghanistan and to restore to the Afghan people its right of self-determination.
155.	This past year has witnessed an alarming increase in tensions in the Middle East. While Japan duly appreciates Israel's returning the Sinai Peninsula to Egypt in accordance with the Camp David agreements, it strongly denounces other Israeli actions, such as its annexation of the Golan Heights, the reinforcement of its policy of denying the right of self-determination to the Palestinian people in the occupied West Bank and Gaza, and its invasion of Lebanon, In particular, Japan demands that Israel withdraw its forces from Lebanon immediately.
156.	Furthermore, the recent massacre of a great number of innocent Palestinian refugees in west Beirut is an extremely outrageous act of violence. Japan registers its indignation at this cruel act. The Government of Japan strongly urges the parties concerned to guarantee the life and security of the civilian population in the area, including the Palestinian inhabitants, in accordance with the relevant Security Council, and other United Nations, resolutions. In this regard, Japan welcomes the redeployment in Beirut of the multinational force comprising troops from the United States, France and Italy.
157.	On the other hand, Japan highly appreciates, as contributing to the stability of Lebanon, the fact that Mr. Amin Gemayel has been inaugurated as President in spite of various difficulties, and it earnestly hopes that Lebanon will be united under its new President to achieve the early restoration of its internal order on the basis of national reconciliation and that it will embark on the reconstruction of the country. Japan is prepared to extend all possible co-operation to that end.
158.	The recent developments in Lebanon have strengthened Japan's conviction that it is essential to bring about an early settlement of the Middle East peace problem, the core of which is the Palestinian question. In order to achieve a just, lasting and comprehensive peace in the Middle East, it is necessary that Israeli forces be withdrawn from all the territories occupied in the 1967 war, that the right to exist of all the States concerned be respected, and that negotiations be started among the parties concerned, in accordance with Security Council resolutions 242 (1967) and 338 (1973). It is also necessary that the legitimate rights of the Palestinian people, particularly the right of self-determination, including the right to establish an independent state, be recognized and respected in accordance with the Charter of the United Nations.
159.	I wish to express my appreciation for the initiative President Reagan took in his Middle East peace proposal of 1 September, which squarely confronts the question of Palestine, the core of the Middle East problem. Shortly after President Reagan made his proposal, the Twelfth Arab Summit Conference, held at Fez, adopted its own peace proposal. Japan highly values the fact that Arab countries are united in showing their will for peace. It is our earnest hope that the parties concerned will bear these proposals in mind and will resume efforts for a peaceful settlement of the Middle East problem.
160.	The continued fighting between the Islamic Republic of Iran and Iraq is also a source of grave concern to me. Japan renews its appeal to both countries to cease their fighting without delay and to settle the conflict by peaceful means.
161.	Turning our attention now to Eastern Europe, we note that the extraordinary state of affairs in Poland persists. This threatens to endanger the relationship of East-West co-operation and exchange which has been pursued to date and is likely seriously to affect the peace and stability of the world. Japan hopes that the present problems will be resolved by the Polish people themselves and that a genuine national reconciliation will be achieved in the near future.
162.	In these international circumstances, Japan is determined to maintain its basic policy of pursuing peace, of refusing to become a military Power and of contributing to the building of world peace and prosperity. In accordance with that policy, Japan has endeavoured to promote friendly and co-operative relations with other countries throughout the world.
174. From this point of view, Japan sincerely hopes to develop stable relations based on genuine mutual understanding with the Soviet Union, one of its most important neighbours. However, there remains between Japan and the Soviet Union the unsettled problem of the Northern Territories, the reversion of which Japan has consistently demanded from the Soviet Union. It is due to that problem that our two countries have not yet concluded a peace treaty. Moreover, we have been confronted with the extremely regrettable situation of the Soviet Union recently having deployed and strengthened its military forces in the Northern Territories. Measures such as those in no way foster relations of trust between States. The Government of Japan strongly urges the Soviet Union to rectify this situation promptly and to come to the negotiating table with a view to settling the issue of the Northern Territories and thereby to concluding a peace treaty.
173. The mutual distrust and increased tensions which prevail in today's international community contain the danger of luring mankind into catastrophe. And yet the United Nations, which was created to save mankind from such a danger, cannot claim that it has been discharging its tasks to the full.
176.	In his report on the work of the Organization, the Secretary-General has deplored this state of affairs, stating that "... we have strayed far from the Charter in recent years.  The Security Council... all too often finds itself unable to take decisive action... and its resolutions are increasingly defied or ignored ... [The] process of peaceful settlement of disputes... is often brushed aside.... We are perilously near to a new international anarchy ".
177.	It is precisely times such as these that require a serious re-examination of the ways to build relations of mutual trust between nations and to attain peace and prosperity throughout the world. It is precisely at such times that we must remind ourselves that the Organization was established with the determination to save succeeding generations from the scourge of war which has brought untold sorrow to mankind.
178.	I believe that the United Nations must strengthen whatever functions it can fulfil so that mutual distrust will never again be a threat to our future. With that in mind, I should like to stress the following three requirements for developing relations of mutual trust among States through the United Nations: first, the peace-keeping functions of the United Nations should be strengthened; secondly, United Nations functions in the field of disarmament should be enhanced; and, thirdly, the United Nations role in the fields of economic and social development should be reinforced.
179.	I should like first to elaborate on the question of strengthening the peace-keeping functions of the United Nations. The primary purpose of the United Nations is the maintenance of international peace and security. However, as the Secretary-General has pointed out, the Organization has not functioned with sufficient effectiveness to that end. If we regard this situation as inevitable and simply dismiss it, the trust that nations place in the Organization will surely be lost and its foundation undermined. Accordingly,
I wish now to raise a few issues regarding the United Nations peace-keeping functions and to express my ideas on how to improve and strengthen those functions.
180.	One of these issues relates to the role of the Secretary-General. I should like to urge that, as one of the ways in which the United Nations could function to prevent international conflicts, the Secretary-General, whenever he deems that peace is being threatened, take the initiative and immediately contact the parties concerned in an effort to prevent a worsening of the situation. I believe that all Member States should co-operate so that the authority of the Secretary-General may be utilized to the maximum extent.
181.	Moreover, my Government has in the past proposed that the Secretary-General send his representative to investigate the facts In areas of dispute. I should like to stress again that the Secretary-General's authority in this regard should also be fully put to use.
182.	In addition, I am convinced that the Secretary- General's authority in the field of mediation and conciliation must be strengthened. In so doing it is essential that parties to a dispute show courage in accepting and co-operating positively with the mediation and conciliation efforts of the Secretary-General or his representative. The Secretary-General has in fact dispatched his representatives to areas of concern in an effort to settle problems relating to, for example, the question of Kampuchea, the situation in Afghanistan and the conflict between Iran and Iraq; and the mediation efforts of the Secretary-General himself in the conflict over the Falkland Islands (Malvinas) were particularly valuable. Therefore, although they may not always bring about immediate results, it is important that the Secretary-General's mediation and conciliation efforts be patiently continued. I believe that such efforts will contribute to the restoration and strengthening of relations of trust between parties, which serve as the basis for the peaceful settlement of disputes.
183.	A second issue that I wish to raise in connection with the strengthening of the United Nations peacekeeping functions is the role of the Security Council. As we all know, the Security Council is given the primary responsibility for the maintenance of international peace and security. Regrettably, however, the Council has not performed its tasks effectively. I believe it is vital that the members of the Council, responding to the trust placed in them, strive to restore to that organ its functions as originally envisaged. It is particularly important that its permanent members recognize anew the significance of their duties and co-operate among themselves. In his report, to which I have already referred, the Secretary-General also points out that co-operation among the permanent members of the Council is indispensable for its effectiveness, and he makes a special appeal to them to reassess their obligations and responsibilities. I support that appeal, and would also urge the permanent members to consider seriously the need for strengthening the Security Council's functions. 
184.	Lastly, while the peace-keeping operations of the United Nations have contributed to the quelling of local disputes and the maintenance of cease-fires, there is a definite need to explore ways of enabling these operations to function in a more effective, manner. These peace-keeping operations have been playing an invaluable role; but it cannot be denied that they suffer from the absence of a clear provision in the Charter regarding their activities, which means that they have to be set up each time a conflict occurs. In these times, when conflicts between nations occur frequently, it is necessary to re-examine the peacekeeping operations with a view to enabling them to be deployed with sufficient speed and efficiency.
185.	A number of points could be considered, such as a system of prior registration and organization of the personnel, equipment and materials which Member States are ready to contribute to future operations; the holding by the United Nations of study and training exercises relating to peace-keeping operations; and the securing of effective financial backing In his report the Secretary-General, too, suggests that the Security Council should urgently undertake a study of how to strengthen the peace-keeping operations of the United Nations. I earnestly hope that a study on the strengthening of the peace-keeping functions of the United Nations will be made, taking the Secretary- General's suggestions into consideration. Japan, for its part, is ready to co-operate more actively in the strengthening of the peace-keeping operations of the United Nations.
186.	With regard to the United Nations peacekeeping functions, I should like to comment on the role played by the Organization in efforts to achieve the independence of Namibia. We note that in spite of the serious efforts of the parties concerned the process of elections under the supervision of the United Nations has not yet commenced. I strongly hope that the parties concerned will continue to work towards the achievement of Namibian independence, and that the decolonization efforts of the United Nations will be successful. Japan reaffirms its readiness to co-operate with UNTAG by providing civilian personnel, as well as in other appropriate ways, once it begins operation.
187.	The second area that I should like to discuss with regard to strengthening the role of the United Nations is that of disarmament. Today the heightening of international tensions and of distrust among States is accelerating the arms race, and the expanded arms race in turn adds to the mutual distrust and tension, threatening the very survival of mankind. In these circumstances, it is hardly surprising that the calls of nations, including my own, for disarmament, particularly nuclear disarmament, have reached unprecedented levels.
188.	Against this background of increased awareness of disarmament issues throughout the international community, the twelfth special session of the General Assembly, the second special session devoted to disarmament, was convened last June, with the participation of the Prime Minister of Japan, Suzuki, and many other heads of State or Government. Although it was earnestly hoped that at that special session the Assembly would adopt a document on a comprehensive programme of disarmament, it was regrettably unable to do so. Nevertheless, the special session unanimously reaffirmed the validity of the Final Document in resolution S-10/2, and the conviction was expressed that the deliberations at the second session would provide a powerful impetus to efforts towards promoting disarmament. 
189.	Through the deliberations at the second special session on disarmament, we were once again made; to feel keenly how difficult it is to promote disarmament under the prevailing tense international situation. At the. same time, the special session provided us with the opportunity to strengthen the conviction shared by all Member States that by continuing our disarmament efforts under these , circumstances we shall further solidify the foundations of peace and security of the international community. We must not lose the momentum gained at the second special session, but must promote, step by step, international efforts towards achieving disarmament, particularly nuclear disarmament.
190.	At the 5th meeting of the twelfth special session, Prime Minister Suzuki reiterated Japan's national commitment to peace and its refusal to become a military power, while upholding its three non-nuclear principles of not possessing nuclear weapons, not producing them and not permitting their introduction into Japan. On the basis of this fundamental position, he proposed three principles for the achievement of peace through disarmament: first the promotion of disarmament, particularly nuclear disarmament; secondly, the utilization of the human and physical resources which would be released by disarmament to alleviate poverty and social instability and, thirdly the strengthening and reinforcement of United Nations peace-keeping functions for the promotion of disarmament. Japan is resolved to continue to play a positive role in the United Nations and in other forums so that these principles can be realized as soon as possible. Japan has emphasized that a comprehensive nuclear test ban and the prohibition of chemical weapons are the most urgent tasks to be pursued by the international community and that they should be realized as soon as possible. Japan is determined to continue to contribute to the promotion of negotiations on these items in the Committee on Disarmament.
191.	Moreover, Japan has been undertaking steps to implement the proposals which the Prime Minister made at the special session, particularly the proposal to install in the United Nations documentation and materials concerning Japan's atomic bomb experiences? and to extend co-operation under the United Nations Disarmament Fellowship Programme to enable participants to visit Hiroshima and Nagasaki.^ Following up the proposal regarding international efforts to ensure and guarantee the security of nuclear facilities for peaceful purposes^ Japan, at the 1983 session of the Committee on Disarmament, submitted an outline of a draft protocol on the prohibition of attacks against nuclear facilities. We are resolved to persevere in these steady efforts for the process of disarmament. 
192.	It goes without saying that progress in nuclear disarmament hinges upon those States which have primary responsibility in this field, namely, the nuclear-weapon States, particularly the two nuclear super-Powers, the United States and the Soviet Union. It should be emphasized once again that bilateral efforts between the United States and the Soviet Union, together with multinational efforts, are absolutely necessary in the promotion of nuclear disarmament. The people of the entire world, fearful of the danger of nuclear war and earnestly desiring nuclear disarmament, are united in placing their hopes on the negotiations on intermediate-range nuclear forces and the strategic arms reduction talks between the United States and the Soviet Union. Japan strongly calls upon both countries to respond to those hopes and to concentrate their efforts to expedite these negotiations so as to produce tangible results as soon as possible.
193.	In this connection, I wish to recall that, as part of his official trip to Japan shortly after the second special session devoted to disarmament, the Secretary-General visited Hiroshima, where he reaffirmed his recognition of the earnest hope of the Japanese people that the nuclear holocaust will never be repeated, and expressed renewed determination to strive for nuclear disarmament. I should like to pay a heartfelt tribute to the Secretary-General and to assure him that I fully share his determination.
194.	In addition to peace-keeping and disarmament, a third area in which the role of the United Nations should be strengthened is that of economic and social development. The world economy is today facing a serious crisis, one which affects developed and developing countries alike, and there is no prospect that the future will necessarily be any brighter. Developing countries in particular are suffering from a considerable slow-down in their economic growth, a deterioration in their balance of payments and an accumulation of external debt, and it was reported in the United Nations this year that the per capita domestic product of these countries as a group recorded negative growth for the first time since the 1950s.
195.	This situation must not be allowed to remain as it is. My country, recognizing that the revitalization of the world economy, along with the further development of the developing countries, is essential for the attainment of world peace and prosperity, has actively participated in the North-South dialogue in various United Nations forums, including UNCTAD, and has thus contributed to the establishment of better North-South relations. It will continue to be the policy of my Government to maintain and promote constructive dialogue with the developing countries and further to strengthen co-operation to promote their economic and social development. This policy is embodied in the new medium-term target established last year, under which my Government is endeavouring to expand its official development assistance. My Government is making these efforts despite an extremely stringent budgetary situation, and we would expect that the developing countries would for their part further intensify their development efforts so that official development assistance might be more effectively utilized.	'
196.	The global negotiations on international co-operation for development can be expected to play a very great role in advancing North-South dialogue in the 1980s. Japan realizes the political significance of the global negotiations and sincerely hopes that every arrangement for launching them will be completed as soon as possible. In this regard, my country strongly hopes that, the General Assembly in a spirit of co-operation, will at its current session achieve concrete results and, to this end, Japan intends to participate actively in consultations with other countries.
197.	In addition to efforts to launch the global negotiations, Japan believes that all of us are responsible for assuring the success of the sixth session of UNCTAD to be held next June. The Conference has ambitiously tackled the problem of promoting international economic co-operation at the global level in the fields of trade and development, and since its first session in 1964 it has achieved concrete results. Japan strongly hopes that with such a history and such experience behind it, UNCTAD will at its sixth session seek realistic and workable solutions to the problems of trade and development, which constitute one of the most important issues facing mankind today, I wish to reaffirm Japan's resolve to participate actively in these efforts.
198.	I wish also to take this opportunity to appear strongly to all States to ratify as soon as possible the Agreement Establishing the Common Fund for Commodities," the greatest achievement of North- South dialogue in the 1970s, so that this agreement will enter into force by the target date, which is the end of next September.
199.	The United Nations, in protecting and promoting human rights and fundamental freedoms and in working to achieve solutions to social problems such as those relating to refugees, women, children, the disabled, the aging, population and the environment, is playing an important role in the world today. Japan is highly gratified that, particularly in recent years, international co-operation in these fields has been consistently productive and has contributed to the improvement and development of the welfare of mankind. We shall contribute actively to such co-operative efforts as we have done in the past.
200.	In this connection, I should especially like to pay a tribute to the activities of the various United Nations organs for the relief of refugees. At present, the international community is faced with several refugee problems for which there is no solution yet in sight, in places such as Indo-China, Afghanistan, the Middle East, Poland, Africa and Central America. I recently had the opportunity to visit an Afghan refugee camp in Pakistan. I must say that when I saw how the people there were being obliged to live in a state of deprivation, away from their homeland, I felt real sympathy for them.
201.	I strongly urge the United Nations to make further efforts for the relief of refugees. At the same time, I fully realize that in order to achieve a real solution to the refugee problem, it is essential to deal with its root causes. Japan, for its part, has provided considerable financial assistance to United Nations activities for the relief of refugees and will continue to extend the utmost co-operation for this purpose. I should also like to reiterate Japan's continued determination to provide its economic co-operation to countries such as Thailand, which are burdened with a huge influx of refugees, and our intention to continue to accept Indo-Chinese refugees in Japan.
202.	In order for the United Nations to carry out thoroughly the functions I have mentioned, it is clearly essential that its financial base be strengthened.
I should therefore like to make a strong appeal to every Member State to meet without fail the payment of its assessments and to increase its voluntary contributions.
203.	At the same time, I believe it is absolutely necessary for the United Nations to strive to make its activities more effective and efficient. In order for the United Nations to carry out its functions effectively within the limited resources at its disposal and to retain the confidence of Member States, the Secretariat will have to make every effort to achieve greater efficiency, for example by reviewing its administrative structure and its activities, as well as by redistributing resources from activities of lower priority to those of higher priority. Needless to say, we, the States Members of the United Nations, simply must co-operate to achieve these ends.
204.	In today's international community, differences in race, culture or creed often tend to foment mutual distrust, which becomes an obstacle in the process of peace and stability among nations. And yet, today, because the peoples of the world are growing ever more interdependent, no country can enjoy its own peace and prosperity unless the peace and stability of the entire community of nations is secure. The interests of each State are closely linked to those of the whole world. In this sense, today's international community can indeed be characterized as a community sharing the same destiny. We must all realize that each of us belongs to this community and must co-operate for the development of the community as a whole and refrain from pursuing solely the interests of our own country.
205.	The United Nations is the only truly global organization we have. Overcoming numerous constraints and difficulties and exercising its greatest wisdom and efforts, mankind has developed the United Nations in order to pursue such co-operation among nations. We, as its Member States, are therefore duty bound to support the Organization and to make maximum use of it as the centre of international co-operation. I appeal to all Member States to build relations of trust with one another with the United Nations at the centre and do their utmost to achieve enduring peace and prosperity for humanity.
206.	I wish to conclude my remarks by declaring that Japan, a country whose commitment to supporting and co-operating with the United Nations is a major pillar of its foreign policy, is resolved to make every effort toward attaining that goal.


